DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  
Claim 4 reads: "into hand vacuum cleaner". It should read: ––into the hand vacuum cleaner––
Claim 11 reads: "inlet at ta front end". It should read: ––inlet at a front end––
Appropriate correction is required.
Claim 20 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). For examination purposes, claim 20 will be treated as depending from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2020/0138254), hereinafter Lee.
Regarding claim 1, Lee teaches a hand vacuum cleaner (10) comprising: 
(a) an air flow passage extending from a dirty air inlet at a front end of the hand vacuum cleaner to a clean air outlet (air flows from inlet 103 to outlet 270, see Lee fig. 5 and paragraphs [0059-0061]); 
(b) a nozzle portion provided at the front end of the hand vacuum cleaner (100), the nozzle portion comprising an inlet axis (not shown, but geometrically present in the form of an invisible line passing through the center of suction hole 103 is equivalent), the dirty air inlet (suction hole 103, see Lee fig. 5) and a nozzle portion air outlet (first hole 104, see Lee fig. 3b and paragraph [0059]); 
(c) a main body (200) positioned rearward of the nozzle portion and housing a suction motor (250, see Lee fig. 5), the suction motor provided in the air flow passage (see Lee fig. 5 and paragraphs [0059-0061]), the main body comprising a main body air inlet at a front end of the main body (second hole 105, see Lee fig. 3a and paragraph [0060]); 

(e) an air treatment member assembly (130, see Lee fig. 5) comprising a front end comprising an air treatment member air inlet (suction hole 147 on front end, see Lee fig. 5), a rear end comprising an air treatment member air outlet (discharge hole 157, see Lee fig. 5) and an air treatment member (cyclone 141, see Lee fig. 4 and paragraph [0064]), the air treatment member assembly is removably positionable in the volume (see Lee fig. 5 and figs. 3a-3b) 
wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position, the air treatment member assembly is positioned in the volume and the air treatment member is positioned in the air flow passage (see Lee fig. 5 and paragraphs [0059-0061]), 
wherein when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet (see Lee fig. 5), the air treatment member air outlet is in air flow communication with the main body air inlet (see Lee fig. 5), each of the air treatment member air inlet and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis, and each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis (Lee fig. 5 shows the interface between 104 and 147 extending downwardly and towards the nozzle portion and the interface between 105 and 157 extending downwardly and away from the nozzle portion), 
whereby the air treatment member is removable downwardly (see Lee figs. 3a-3b).

Regarding claim 2, Lee teaches the hand vacuum cleaner of claim 1 wherein the air treatment member air outlet has an outlet port (157) that is located in a plane and, when the air treatment 
Lee does not explicitly teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60°–80° is particularly special, see paragraph [00187] of the specification of the instant application). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°–80°, as doing so represents optimization discoverable through routine optimization.

Regarding claim 3, Lee teaches the hand vacuum cleaner of claim 1 wherein the air treatment member air inlet has an inlet port (147) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle (see Lee fig. 5).

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°–80°, as doing so represents optimization discoverable through routine optimization.

Regarding claim 7, Lee teaches the hand vacuum cleaner of claim 1 wherein the rear end of the air treatment member assembly has a recess which receives a portion of the front end of the main body when the air treatment member assembly is in the operating position (see annotated fig. 2).

Regarding claim 8, Lee teaches the hand vacuum cleaner of claim 1 wherein the air treatment member assembly comprises a cyclone chamber (cyclone part 141, see Lee fig. 4) and a pre-motor filter media positioned exterior to the cyclone chamber (filter 151, see Lee fig. 5 and paragraph [0069]).

Regarding claim 10, Lee teaches the hand vacuum cleaner of claim 1 further comprising a handle provided on a lower side of the main body (handle 210, see Lee fig. 5).

Regarding claim 11, Lee teaches a hand vacuum cleaner (10) comprising: 
(a) an air flow passage extending from a dirty air inlet at a front end of the hand vacuum cleaner to a clean air outlet (air flows from inlet 103 to outlet 270, see Lee fig. 5 and paragraphs [0059-0061]); 
(b) a nozzle portion provided at the front end of the hand vacuum cleaner (100), the nozzle portion comprising an inlet axis (not shown, but geometrically present in the form of an invisible line passing through the center of suction hole 103 is equivalent), the dirty air inlet (suction hole 103, see Lee fig. 5) and a nozzle portion air outlet (first hole 104, see Lee fig. 3b and paragraph [0059]); 
(c) a main body (200) positioned rearward of the nozzle portion and housing a suction motor (250, see Lee fig. 5), the suction motor provided in the air flow passage (see Lee fig. 5 and paragraphs [0059-0061]), the main body comprising a main body air inlet at a front end of the main body (second hole 105, see Lee fig. 3a and paragraph [0060]); 
(d) first and second laterally spaced apart opposed arm members extending between the nozzle portion and the main body (see annotated fig. 1) wherein a volume is positioned between the nozzle portion, the main body and the opposed arm members (mounting space 107, see Lee fig. 3b); and, 
(e) an air treatment member assembly (130, see Lee fig. 5) comprising a front end comprising an air treatment member air inlet (suction hole 147 on front end, see Lee fig. 5), a rear end comprising an air treatment member air outlet (discharge hole 157, see Lee fig. 5) and an air treatment member (cyclone 141, see Lee fig. 4 and paragraph [0064]), the air treatment member assembly is removably positionable in the volume (see Lee fig. 5 and figs. 3a-3b) 

wherein when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet, the air treatment member air outlet is in air flow communication with the main body air inlet, the air treatment member air inlet extends downwardly and forwardly at an angle to the inlet axis, the air treatment member air outlet extends downwardly and rearwardly at an angle to the inlet axis (Lee fig. 5 shows the interface between 104 and 147 extending downwardly and towards the nozzle portion and the interface between 105 and 157 extending downwardly and away from the nozzle portion), 
whereby the air treatment member is removable downwardly (see Lee figs. 3a-3b).

Regarding claim 12, Lee teaches the hand vacuum cleaner of claim 11 wherein the air treatment member air outlet has an outlet port (157) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (see Lee fig. 5).
Lee does not explicitly teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60°–80° is particularly special, see paragraph [00187] of the specification of the instant application). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°–80°, as doing so represents optimization discoverable through routine optimization.

Regarding claim 13, Lee teaches the hand vacuum cleaner of claim 11 wherein the air treatment member air inlet has an inlet port (147) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (see Lee fig. 5).
Lee does not explicitly teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60°–80° is particularly special, see paragraph [00187] of the specification of the instant application). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie 
Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°–80°, as doing so represents optimization discoverable through routine optimization.

Regarding claim 17, Lee teaches the hand vacuum cleaner of claim 11 wherein the rear end of the air treatment member assembly has a recess which receives a portion of the front end of the main body when the air treatment member assembly is in the operating position (see annotated fig. 2).

Regarding claim 18, Lee teaches the hand vacuum cleaner of claim 11 wherein the air treatment member assembly comprises a cyclone chamber (cyclone part 141, see Lee fig. 4) and a pre-motor filter media positioned exterior to the cyclone chamber (filter 151, see Lee fig. 5 and paragraph [0069]).

Regarding claim 20, Lee teaches the hand vacuum cleaner of claim 11 further comprising a handle provided on a lower side of the main body (handle 210, see Lee fig. 5).

Claims 4-6, 9, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 11 above, and further in view of Hirota (CN 110051268).
Regarding claim 4, Lee teaches the hand vacuum cleaner of claim 1 but does not teach that the air treatment member assembly is rotatably insertable into the hand vacuum cleaner.
However, Hirota teaches However, Hirota teaches the concept of a hand vacuum cleaner having a removable air treatment member assembly that is rotatably insertable into the hand vacuum cleaner(see Hirota figs. 10 and 3). 


Regarding claim 5, Lee in view of Hirota teaches the hand vacuum cleaner of claim 4 wherein the volume has a forward portion and a rearward portion (see Lee figs. 3a-3b), the air treatment member assembly has a front end that is positionable in the forward portion of the volume and a rear end of the air treatment member assembly is rotatable towards the operating position when the forward portion of the air treatment member assembly is positioned in the forward end of the volume (front and rear ends of dust collection unit 130 are capable of being positioned and rotated respectively, see fig. 3a, especially when combined with the teachings of rotation from Hirota introduced in the rejection of claim 4). 

Regarding claim 6, Lee in view of Hirota teaches the hand vacuum cleaner of claim 5 wherein an air treatment member assembly air inlet is proximate a nozzle portion air outlet of the nozzle portion when the forward end of the air treatment member assembly is positioned in the forward portion of the volume (see Lee fig. 5 showing inlet 147 positioned proximate first hole 104).

Regarding claim 9, Lee teaches the hand vacuum cleaner of claim 1 wherein the rear end of the air treatment member assembly has a pre-motor filter media (filter 151, see Lee fig. 5 and paragraph [0069]). 
Lee does not formally teach that the filter is accessible when the air treatment member assembly is removed.


Regarding claim 14, Lee teaches the hand vacuum cleaner of claim 11 but does not teach that the air treatment member assembly is rotatably insertable into the hand vacuum cleaner.
However, Hirota teaches However, Hirota teaches the concept of a hand vacuum cleaner having a removable air treatment member assembly that is rotatably insertable into the hand vacuum cleaner(see Hirota figs. 10 and 3). 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with the cleaner of Lee, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 15, Lee in view of Hirota teaches the hand vacuum cleaner of claim 14 wherein the volume has a forward portion and a rearward portion (see Lee figs. 3a-3b), the air treatment member assembly has a front end that is positionable in the forward portion of the volume and a rear end of the air treatment member assembly is rotatable towards the operating position when the forward portion of the air treatment member assembly is positioned in the forward end of the volume (front and rear ends of dust collection unit 130 are capable of being positioned and rotated respectively, see fig. 3a, especially when combined with the teachings of rotation from Hirota introduced in the rejection of claim 4). 

Regarding claim 16, Lee in view of Hirota teaches the hand vacuum cleaner of claim 15 wherein an air treatment member assembly air inlet is proximate a nozzle portion air outlet of the nozzle portion when the forward end of the air treatment member assembly is positioned in the forward portion of the volume (see Lee fig. 5 showing inlet 147 positioned proximate first hole 104).

Regarding claim 19, Lee teaches the hand vacuum cleaner of claim 11 wherein the rear end of the air treatment member assembly has a pre-motor filter media (filter 151, see Lee fig. 5 and paragraph [0069]). 
Lee does not formally teach that the filter is accessible when the air treatment member assembly is removed.
However, Hirota teaches the concept of a hand vacuum cleaner having a removable air treatment member assembly (see Hirota fig. 10) containing a pre-motor filter media (12c1, see Hirota fig. 6) that is accessible when the air treatment member is removed (see Hirota figs. 3-5). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with the cleaner of Lee, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhong et al. (US PGPub 2020/0129025) teaches a hand vacuum cleaner having an air treatment member with angled inlets and outlets; Kim et al. (US PGPub 2019/0343356) teaches an earlier version of vacuum cleaner in Lee; Frot et al. (CN 109893027) teaches a hand cleaner with an air treatment member that is inserted or removed by rotation; and Han et al. (US 8671510) and (US PGPub .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723